Citation Nr: 0912064	
Decision Date: 04/01/09    Archive Date: 04/10/09

DOCKET NO.  07-36 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for diabetes mellitus, 
type II, as a result of exposure to herbicides/Agent Orange.

3.  Entitlement to service connection for peripheral 
neuropathy, bilateral lower extremities, secondary to 
diabetes mellitus, type II.

4.  Entitlement to service connection for peripheral 
neuropathy, bilateral upper extremities, secondary to 
diabetes mellitus, type II.

5.  Entitlement to service connection for hypertension, 
secondary to diabetes mellitus, type II.

6.  Entitlement to service connection for erectile 
dysfunction, secondary to diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1963 to December 
1965.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.   


FINDINGS OF FACT

1.  The Veteran does not have bilateral hearing loss as 
defined by VA regulation.

2.  There is no credible evidence of record showing that the 
Veteran served in the Republic of Vietnam.

3.  Diabetes mellitus is not shown to be present in service 
or until many years after service, and there is no persuasive 
medical nexus evidence of record otherwise etiologically 
linking this condition to military service.

4.  Peripheral neuropathy of the lower extremities is not 
shown to be present in service or until many years after 
service, and there is no persuasive medical nexus evidence of 
record otherwise etiologically linking this condition to 
military service or any service-connected disability.

5.  Peripheral neuropathy of the upper extremities is not 
shown to be present in service or until many years after 
service, and there is no persuasive medical nexus evidence of 
record otherwise etiologically linking this condition to 
military service or any service-connected disability.

6.  Hypertension is not shown to be present in service or 
until many years after service, and there is no persuasive 
medical nexus evidence of record otherwise etiologically 
linking this condition to military service or any service-
connected disability.

7.  Erectile dysfunction is not shown to be present in 
service or until many years after service, and there is no 
persuasive medical nexus evidence of record otherwise 
etiologically linking this condition to military service or 
any service-connected disability.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in, or aggravated 
by, active military service, and sensorineural hearing loss 
may not be so presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 
(2008).

2.  Diabetes mellitus, type II, was not incurred in, or 
aggravated by, service and may not be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

3.  Peripheral neuropathy of the lower extremities was not 
incurred in, or aggravated by, active service, may not be 
presumed to have been incurred in service, and is not 
causally related to any service-connected disability.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2008). 

4.  Peripheral neuropathy of the upper extremities was not 
incurred in, or aggravated by, active service, may not be 
presumed to have been incurred in service, and is not 
causally related to any service-connected disability.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2008).

5.  Hypertension was not incurred in, or aggravated by, 
active service, may not be presumed to have been incurred in 
service, and is not causally related to any service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2008).

6.  Erectile dysfunction was not incurred in, or aggravated 
by, active service, may not be presumed to have been incurred 
in service, and is not causally related to any service-
connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pertinent Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110; 1131 (West 2002); 
38 C.F.R. § 3.303(a).  Certain chronic diseases, including 
diabetes mellitus and hypertension, are subject to 
presumptive service connection if manifest to a compensable 
degree within one year from separation from service.  
38 U.S.C.A. §§ 1101, 1112(a); 38 C.F.R. § 3.309(a).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on  
the basis of the merits of such claim is focused upon (1) the  
existence of a current disability; (2) the existence of the  
disease or injury in service, and (3) a relationship or nexus  
between the current disability and any injury or disease  
during service.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999). 

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The 
regulation does not necessarily preclude service connection 
for hearing loss that first met the regulation's requirements 
after service.  Hensley v. Brown, 5 Vet. App. 155 (1993).  

For purposes of establishing service connection for a 
disability resulting from exposure to a herbicide agent, a 
Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam between January 1962 and 
May 1975, shall be presumed to have been exposed during such 
service to a herbicide agent, absent affirmative evidence to 
the contrary demonstrating that the Veteran was not exposed 
to any such agent during service.  38 U.S.C.A. § 1116(f).  
Moreover, the diseases listed at 38 C.F.R. § 3.309(e) shall 
have become manifest to a degree of 10 percent or more at any 
time after service, except that chloracne or other acneform 
disease consistent with chloracne and porphyria cutanea tarda 
shall have become manifest to a degree of 10 percent or more 
within one year, after the last date on which the Veteran was 
exposed to an herbicide agent during active service.  
38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(ii).   

After considering all information and lay and medical 
evidence of record in a case with respect to benefits under 
laws administered by the Secretary, when there is an  
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt will be given to the  
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The 
benefit of the doubt rule is inapplicable when the evidence 
preponderates against the claim.  Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001). 


Analysis

Bilateral Hearing Loss

In his claim the Veteran stated he felt his hearing loss 
began in service from acoustic trauma.  However, the 
competent evidence of record fails to show a current 
disability as defined by VA regulation.

A review of his service treatment records finds no complaints 
or treatment regarding his bilateral hearing loss.  The 
Veteran's November 1965 Report of Medical history, prepared 
for separation, indicates no complaint.  Likewise, the 
November 1965 Report of Medical Examination indicates his 
hearing tested normal, with minimal decibel loss.  The 
Veteran's DD 214, as amended, states his specialty title was 
administration specialist, and the related civilian 
occupation was office manager.  There were no combat related 
decorations.

The post service evidence shows that in February 2008 the 
Veteran was afforded a VA audio evaluation.  The examiner 
noted the Veteran described his military weapons exposure as 
for qualifying only.  He denied any occupational or 
recreational noise exposure.  Pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
15
35
LEFT
15
10
10
20
30

Speech audiometry revealed speech recognition ability of 100 
percent in both the right ear and in the left ear.

The examiner found normal hearing sensitivity through 3 kHz, 
then mild to moderate sensorineural hearing loss from 4-8 
kHz, bilaterally.  Based on her review of the service 
treatment records and noting the normal hearing acuity at 
military separation, the examiner opined the Veteran's 
hearing loss was unrelated to military service.  The VA 
opinion is highly probative because it was based upon 
audiometric examination of the Veteran and a review of the 
claims file.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).  

In any event, the Veteran's hearing loss as indicated above 
does not qualify as a disability for VA purposes under 38 CFR 
§ 3.385.  In order to establish entitlement to service 
connection, there must be evidence of disease or injury in 
service and a present disability which is attributable to 
such disease or injury.  Where there is no evidence of, or 
allegation of, current disability associated with events in 
service, the claim must be denied.  See generally Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  The Board acknowledges 
the Veteran's contention that his hearing loss began during 
service.  Although the Veteran is competent to describe the 
symptoms he has experienced, his opinion does not constitute 
competent medical evidence of a diagnosis or causation.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In this case, the preponderance of the evidence of record is 
against the Veteran's claim for service connection for 
bilateral hearing loss, and the benefit-of-the-doubt rule is 
not applicable.  

Diabetes Mellitus, Type II, as a Result of Exposure to Agent 
Orange

The Veteran was afforded an Agent Orange Registry Examination 
in January 2005.  The examiner noted he had been diagnosed 
with diabetes mellitus, type II, and hypertension, both in 
2001.  The Veteran denied any other health problems.  

In a September 2005 statement, the Veteran described a brief 
TDY to Ton Son Nhut [sic] Air Base, Vietnam, to deliver ID 
badges.  He stated "we" spent the night there and left the 
next day, on a MACV (Military Assistance Command, Vietnam) 
flight.  The Veteran did not submit any orders or any other 
evidence in any form for this brief trip, and after a review 
of the Veteran's personnel records, the Board found no 
evidence to substantiate this overnight visit.  

In the absence of evidence of actual duty or visitation in 
Vietnam, the Veteran is not entitled to a presumption of 
Agent Orange exposure.  Service connection on a presumptive 
basis is not warranted.

Nevertheless, even if a Veteran is found not to be entitled 
to a regulatory presumption of service connection, the claim 
must still be reviewed to determine if service connection can 
be established on a direct basis.  See Combee v. Brown, 
34 F.3d 1039 (Fed. Cir. 1994).  

After review of the service treatment records and various VA 
treatment records, the Board finds there is no medical 
evidence otherwise relating the Veteran's diabetes mellitus, 
type II, to any aspect of his active service.  The service 
treatment records are completely negative in this regard.  
See Veteran's entrance and separation Report of Medical 
Examination reports.  Additionally, the Veteran's VA medical 
reports dated from 2001 through 2005 do not attribute his 
diabetes mellitus to service or any event of service.

The competent and credible evidence of record does not show 
that the Veteran's diabetes mellitus began in service, 
manifested to a compensable degree within a year after 
service, or is in any way related to service to include any 
claimed in-service herbicide exposure.  A significant lapse 
in time between service and post-service medical treatment 
may be considered, along with other factors concerning a 
claimant's health and medical treatment during and after 
military service, as evidence of whether an injury or a 
disease was incurred in service.  Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).

The Board acknowledges the Veteran's statement that he had a 
very brief trip to Vietnam and that he considers this 
exposure sufficient to result in a later diagnosis of 
diabetes mellitus, type II.  Here, the Veteran is certainly 
competent to report his symptoms that have been related to 
his diabetes.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  However, a lay person is not competent to render a 
diagnosis of diabetes mellitus, as contrasted with 
experiencing possible diabetic symptoms.  That is to say, the 
Board finds no basis for concluding that a lay person would 
be capable of discerning whether he had diabetes, in the 
absence of specialized training.  The Veteran has not 
established any specialized training for such qualifications.

What is missing in this case is competent medical evidence of 
a link between the Veteran's diabetes mellitus and service.  
In the present case, the Veteran has not submitted or 
identified any medical opinion or other medical evidence 
regarding an etiological relationship to service that 
supports his claim.  Moreover, as more fully explained below, 
the Board has concluded that obtaining a VA examination is 
not necessary to decide this claim.  With consideration of 
the evidence of record, the length of time following service 
prior to a recorded diagnosis of diabetes mellitus, and the 
absence of any medical opinion suggesting a causal link 
between the Veteran's diabetes and his service, the Board 
finds that the preponderance of the evidence is against the 
Veteran's claim for service connection.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).

Peripheral Neuropathy of the Upper and Lower Extremities, 
Hypertension, and Erectile Dysfunction

The Veteran also seeks entitlement to service connection for 
peripheral neuropathy, of the upper and lower extremities, 
hypertension, and erectile dysfunction as secondary to 
diabetes mellitus.  See August 2005 statement.  

In this regard, applicable regulation provides that a 
disability is also service connected if it is proximately due 
to or the result of a service connected disease or injury.  
38 C.F.R. § 3.310(a).  Secondary service connection may also 
be established when there is aggravation of a Veteran's non-
service connected condition that is proximately due to or the 
result of a service-connected condition.  Allen v. Brown, 7 
Vet. App. 439, 448 (1995); Tobin v. Derwinski, 2 Vet. App. 
34, 39 (1991).

As discussed at length above, service connection for diabetes 
mellitus, type II, has not been established.  Therefore, the 
Veteran's claims of entitlement to service connection for the 
above listed disorders are denied as a matter of law.  In a 
case where the law and not the evidence is dispositive, the 
claim should be denied because of the absence of legal merit 
or the lack of entitlement under the law.  Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994). 

Even after considering the Veteran's claims on a direct 
basis, service connection is not warranted.  A review of the 
service treatment records, which are completely negative for 
any of the above referenced disorders, and VA treatment 
records, which merely show treatment for the disorders, fails 
to show medical evidence otherwise relating the Veteran's 
peripheral neuropathy of the upper and lower extremities, 
hypertension, and erectile dysfunction to any aspect of his 
active service.  As such, the Board finds that the medical 
evidence is against the claims.

The competent and credible evidence of record does not show 
that any of the Veteran's disorders began in service, 
manifested to a compensable degree within a year after 
service, or is in any way related to service.  The Board 
finds that the preponderance of the evidence is against the 
Veteran's claims for service connection.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The Board concludes that the Veteran has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA 
notice letter to the Veteran in August 2005, before the 
initial original adjudication of the claim for diabetes 
mellitus.  The letter notified the Veteran of what 
information and evidence must be submitted to substantiate a 
claim for service connection, as well as what information and 
evidence must be provided by the Veteran and what information 
and evidence would be obtained by VA.  He was also asked to 
inform VA of any additional information or evidence that VA 
should have, and was asked to submit evidence in support of 
his claim to the RO.  The content of the letter complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The RO provided a VCAA notice letter to the 
Veteran in October 2007, after the initial original 
adjudication of the claims, for the remaining conditions.  
All the claims were readjudicated in the supplemental 
statement of the case dated March 2008.

The requirements of the VCAA also include notice of a 
disability rating and an effective date for award of benefits 
if service connection is granted.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  An October 2007 letter provided the 
Veteran with notice of the laws regarding degrees of 
disability or effective dates for any grant of service 
connection and his claims were readjudicated in the March 
2008 Supplemental Statement of the Case.  Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).  In any event, 
because service connection for all the conditions is denied, 
any questions regarding disability rating and effective dates 
are now moot.

The Board finds that all relevant evidence has been obtained 
with regard to the Veteran's claims for service connection, 
and the duty to assist requirements have been satisfied.  All 
available service treatment records were obtained.  There is 
no identified relevant evidence that has not been accounted 
for.  The Veteran was afforded a VA audio examination in 
February 2008 to determine the nature and etiology of the 
bilateral hearing loss.  

The Veteran was not afforded a VA examination to determine 
the nature and etiology of the diabetes mellitus, type II, 
peripheral neuropathy, hypertension, or erectile dysfunction 
conditions.  However, under the facts of this case, the Board 
has no duty to provide a VA examination or obtain a medical 
opinion.  No evidence of record suggests an indication of an 
association between the Veteran's service and his diabetes 
mellitus or any other disorder.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.

The Board has carefully considered the Court's language in 
McLendon that the threshold for showing this association is a 
low one.  However, there is a threshold.  In this case there 
is no credible evidence of continuity of symptomatalogy.  Nor 
is there any even speculative medical evidence of an 
association.  Rather, only the Veteran's contentions provide 
any suggestion of such associations.  The Board does not find 
the Veteran's contentions to rise to the level of the 
"indication of an association" referred to in 38 U.S.C.A. § 
5103A or in McLendon.

As explained above, the Veteran is not competent to provide a 
medical opinion on such a complex issue, therefore his 
opinion as to a causation or aggravation relationship in 
these particular matters is not an indication of an 
association.  If a Veteran's mere contention, standing alone, 
that his claimed disability is related to his service or to a 
service connected disability is enough to satisfy the 
"indication of an association," then that element of 38 
U.S.C.A. § 5103A is without meaning because in every claim, 
the Veteran will necessarily so contend.  An interpretation 
of a statute that renders part of the statutory language 
superfluous is to be avoided.  See Splane v. West, 216 F.3d 
1058, 1068-69 (Fed. Cir. 2000) ("canons of construction 
require us to give effect to the clear language of statute 
and avoid rendering any portions meaningless or 
superfluous").  For these reasons, the Board declines to 
afford the Veteran a VA examination or obtain a medical 
opinion in this case. 

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained. 

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
Veteran in substantiating the claims.  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist him in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001). 


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for diabetes mellitus, type 
II, as a result of exposure to herbicides/Agent Orange is 
denied.

Entitlement to service connection for peripheral neuropathy 
of the lower extremities, secondary to diabetes mellitus, 
type II is denied.

Entitlement to service connection for peripheral neuropathy 
of the upper extremities, secondary to diabetes mellitus, 
type II is denied.




Entitlement to service connection for hypertension, secondary 
to diabetes mellitus, type II, is denied.

Entitlement to service connection for erectile dysfunction, 
secondary to diabetes mellitus, type II, is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


